Citation Nr: 0432794	
Decision Date: 12/10/04    Archive Date: 12/15/04

DOCKET NO.  03-28 419	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to service connection for carcinoma of the 
bladder as a result of exposure to herbicides.

2.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

3.  Entitlement to service connection for stomach cancer.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Gallagher, Senior Counsel


INTRODUCTION

The veteran served on active duty from November 1965 to 
November 1968.

This matter comes before the Board of Veterans' Appeals 
(Board) from a January 2003 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Chicago, 
Illinois, which denied service connection for carcinoma of 
the bladder as a result of exposure to herbicides; PTSD; and 
stomach cancer.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


REMAND

The veteran was scheduled to appear for a videoconference 
hearing on November 9, 2004.  On November 10, 2004, the Board 
received VA Form 119, Report of Contact, from the veteran's 
representative indicating that the veteran had called the 
representative in October and requested that the video 
hearing be cancelled and that he be scheduled for a Travel 
Board hearing instead.

Although VA regulations provide that appellants must show 
good cause for failing to appear for a scheduled hearing and 
for failing to provide a timely request for a new hearing 
date, it appears that the veteran in this case was not 
advised of these rules in the letter, dated October 14, 2004, 
which informed him of the date and time to report for the 
video hearing.  38 C.F.R. § 20.704(c).  Accordingly, the 
Board will remand the case to the RO and for the following 
action:

The RO should schedule the veteran for a 
Travel Board hearing.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	JOY A. MCDONALD
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).




